 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                 ***
 6    DEANGELO MALONE,                                       Case No. 2:18-cv-00764-JCM-VCF
 7                                        Petitioner,
             v.                                                           ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                       Respondents.
10

11          Respondents’ fourth motion for enlargement of time (ECF No. 15) is GRANTED.
12   Respondents will have until August 2, 2019, to answer or otherwise respond to the petition for writ
13   of habeas corpus in this case.
14          IT IS SO ORDERED.
15                 July_ 30,
            DATED this   day2019.
                             of July 2019.
16

17
                                                            JAMES C. MAHAN
18                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

                                                        1
